--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
UNCLASSIFIED
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
   
 1. CONTRACT ID CODE
 
 PAGE OF PAGES
             
1
8
2. AMENDMENT/MODIFICATION
NO.
P00009
 3. EFFECTIVE DATE
 09/01/2011
 4. REQUISITION/PURCHASE REQ. NO.
 See Schedule
5. PROJECT NO. (If applicable)
6. ISSUED BY
CODE   
 HM0210
 7. ADMINISTERED BY (If other than item 6)
CODE
 62LESSERMM
Nat’1 Geospatial-Intelligence Agen,
ATTN: ACR/S84–ACR
7500 GEOINT Drive
SPRINGFIELD VA 22150


 
[*]
   
B. NAME AND ADDRESS OF CONTRACTOR (No. street, county, State and ZIP Code)
 
GEOEYE IMAGERY COLLECTION SYSTEMS INC
2325 DULLES CORNER BOULEVARD
HERNDON VA 201714674
(x)
9A. AMENDMENT OF SOLICITATION NO.
   
9B. DATED (SEE ITEM 11)
   
x
10A. MODIFICATION OF CONTRACT/ORDER NO.
HM021010C0003
     
10B. DATED (SEE ITEM 13)
 
CODE      1 FND 1
 FACILITY CODE
 
 
08/06/2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers
o is extended. o is not extended.
 
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning ____________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which Includes
a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
Net Increase:
$14,135,883.00
See Schedule
   
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO, AS DESCRIBED IN ITEM 14.



CHECK ONE
A.
THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
         
B.
THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
       
C.
THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
       
D.
OTHER (Specify type of modification and authority)
X
  Mutual Agreement of the Parties
E. IMPORTANT:     Contractor      o is not      x is required to sign this
document and return                    1    copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 
Tax ID Number: 54-1660268
 
DUNS Number: 824842249
 
The purpose of this modification is to: (1) Extend the performance period of
contract line items (CLIN) 0001 Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity), 0004 Value-Added Products
And Services, 0005 Physical Media Delivery and 0006 System Engineering Services
Support by thirty-four days, through October 4, 2011;
 
(2) Increase the value of CLIN 0001 by $14,135,883;
 
(3) Decrease the value of Option CLIN 0101 Service Level Agreement For Pixel &
Imagery
 
Continued ...


Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
William Schuster, COO
[*]
15B. CONTRACTOR/OFFEROR
 
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
 
16C. DATE SIGNED
            (signature) [img002_v1.jpg]    


 
[*]
 
8/30/11
 
(Signature of person authorised to sign)
     
(Signature of Contracting Officer)
   



NSN 7540-01-152-8070
Previous edition unusable
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 63,243
 
UNCLASSIFIED

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

  CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      2     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Acquisition/Operations (Baseline Collection Capacity), by $14,135,883;
                     
(4) Change the Option Exercise Date to not later than October 31, 2011 for
Option 1 Contract Year 2 CLINs 0101 Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity), 0104 Value-Added Products
And Services, 0105 Physical Media Delivery and 0106 System Engineering Services
Support;
                     
(5) Change the performance period to through August 31, 2012 for Option 1
Contract Year 2 CLINs 0101 Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity), 0104 Value-Added Products
And Services, 0105 Physical Media Delivery and 0106 System Engineering Services
Support;
                     
(6) Provide incremental funding in the amount of $14,135,883 under CLIN 0001.
Total funding obligated under the contract increases by $14,135,883 from [*] to
[*]; and
                     
(7) Revise the date for Attachment 2, DD254, Contract Security Classification
Specification (revised DD 254 previously distributed) .
                     
Accordingly, the contract is modified as follows:
                     
1. Under Section B, Supplies or Services and Prices/Costs, Paragraph B.7 Total
Contract Price/Total Contract Funding (change pages 21, 22 and 23 are attached
hereto) :
                     
a. Under CLIN Series 0000, CLIN 0001, the Maximum Total Price column is
increased by $14,135,883 from $150,000,000 to $164,135,883. The Obligated Amount
column is increased by $14,135,883 from $150,000,000 to $164,135,883. The
Unfunded Amount column is unchanged.
                     
b. Under CLIN Series 0000, Subtotal Base Contract Year 1, the Maximum Total
Price is increased by $14,135,883 from [*] to [*]. The Obligated Amount column
is increased by $14,135,883 from [*] to [*]. The Unfunded Amount column is
unchanged.
                     
c. Under CLIN Series 0100, CLIN 0101, the Maximum
 
Continued . . .
       

NSN 7540-01-152-8067
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

  CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      3     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Total Price column is decreased by $14,135,883 from $150,000,000 to
$135,864,117. The Unfunded Amount column is decreased by $14,135,833 from
$150,000,000 to $135,864,117. The Obligated Amount column is unchanged.
                     
d. Under CLIN Series 0100, Subtotal Contract Year 2, the Maximum Total Price
column is decreased by $14,135,883 from
[*] to [*]. The Unfunded Amount column is decreased by $14,135,883 from [*] to
[*]. The Obligated Amount column is unchanged.
                     
e. Under Total Contract Value with Options, the Obligated Amount column is
increased by $14,135,883 from [*] to [*]. The Unfunded Amount column is
decreased by $14,135,883 from [*] to [*]. The Maximum Total Price column is
unchanged.
                     
2. Under Section F, Deliveries or Performance, Paragraph F.5 Period of
Performance, subparagraph a (change pages 30 and 31 are attached hereto) :
                     
a. The first paragraph is changed to read: This Contract commences upon
execution. Specific CLIN periods of performance, excluding CLIN Series 0l0x, are
as shown below. For CLIN Series 0l0x the period of performance will run from
option exercise through August 31, 2012.
                     
b. For CLINs 0001, 0004, 0005 and 0006, the performance period is changed to
read through October 4, 2011.
                     
c. In the subparagraph a. Table, for Contract Year 2, 12 MAPCPE is changed to
read: 31-AUG-2012.
                     
3. Under Section G, Contract Administration Data, Paragraph G.6, Accounting and
Appropriation Data, the table is revised to reflect the $14,135,883 obligation
under CLIN 0001 (change page 34 is attached hereto).
                     
4. Under  Section H Special Contract Requirements, Paragraph H.24 Exercise of
Options (change pages 46 and 47 are attached hereto):
                     
Continued . . .
                   

NSN 7540-01-152-8067
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      4     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
a. Under subparagraph a., the third sentence is changed to read: An option will
be exercised by issuance of a modification prior to the end of the current
contract period, except for Option 1 Contract Year 2, which will be exercised by
issuance of a. modification not later than October 31, 2011.
                     
b. Under subparagraphs b., e., f. and g., the following is inserted into the
first sentence: except as noted in paragraph a above for Option 1.
                     
5. Under Section J & List of Attachments, Attachment 2, DD254 (Contract Security
Classification Specification) Revision 1 dated January 27, 2010 is revised to
read Attachment 2, DD254 Revision 1 dated April 15, 2011. Change page 63 is
attached hereto. (A previous Revision 1 was previously distributed under
separate cover.)
                     
Discount Terms:
         
                              Net 30
                     
Payment:
         
DFAS Acct. Mtn. & Control/JDAC
ATTN: DFAS-IN-FI-JAM DEP 3248
8899 E. 56th Street
Indianapolis, IN 46249
Customer Service 1-888-332-7366
— FAX 1-866-894-8007
         
FOB: Destination
                     
Change Item 0001 to read as follows (amount shown is the obligated amount):
                   
0001
Commercial Satellite Imagery - Service Level Agreement For Pixel & Imagery
Acquisition/Operations (Baseline Collection Capacity).
     
14,135,883.00  
 
CLIN VALUE $164,135,883.00
         
Incrementally Funded Amount: $164,135,883.00
         
Product/Service Code: 7640
         
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
         
Requisition No: NSU8G20287AS02, NSU8G20302AS01, NSU8G20320AS01, NSU8G20333AS02,
NSU8G21054AS01, NSU8G21125AS01, NSU8G21125AS01, NSU8G21145AS02, NSU8G21146AS01,
NSU8G21200AS02, NSU8G40210AS02
                     
Accounting Info:
         
Continued . . .
                   

NSN 7540-01-152-8067
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

  CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      5     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
(A)
(B)
(C)
(D)
(E)
(F)
 
9700100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B 880300 ACRN: AA
         
Funded: $0.00
         
Accounting Info:
         
9710100.4812 8A1 85CR UC33XX SU8888 594C0 34345B
         
880300 ACRN: AC
         
Funded: $0.00
         
Accounting Info:
         
9710100.4812 8A1 85CR P533XX SU8888 594C0 35102B
         
880300 ACRN: AD
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B
         
880300 ACRN: AE
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B
         
830300 ACRN: AE
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B
         
880300 ACRN: AE
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B
         
880300 ACRN: AF
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B
         
880300 ACRN: AF
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B
         
880300 ACRN: AE
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC02IQ SU8888 594C0 34345B
         
880300 ACRN: AG
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC02EF SU8888 594C0 34345B
         
880300 ACRN: AH
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC02AP SU8888 594C0 34345B
         
880300 ACRN: AJ
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR P533XX SU8888 594C0 33786B
         
880300 ACRN: AK
         
Continued . . .
                   

NSN 7540-01-152-8067
 
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.



  CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      6     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
(A)
(B)
(C)
(D)
(E)
(F)
 
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B
         
880300 ACRN: AF
         
Funded: $0.00
         
Accounting Info:
         
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B
         
880300 ACRN: AF
         
Funded: $9,979,000.00
         
Accounting Info:
         
9710100.4802 8A1 85CR UC02IQ SU8888 594C0 34345B
         
880300 ACRN: AG
         
Funded: $1,673,883.00
         
Accounting Info:
         
9710100.4802 8A1 85CR P533XX SU8888 594C0 33786B
         
880300 ACRN: AK
         
Funded: $2,483,000.00
         
Period of Performance: 09/01/2010 to 10/04/2011
                     
Change Item 0004 to read as follows (amount shown is the obligated amount) :
                   
0004
Commercial Satellite Imagery - Value-Added
     
[*]
 
Products and Services.
         
Obligated Amount: $0.00
         
Award Type: Indefinite-quantity
         
Min. Qty: N/A | Max. Quantity: N/A
         
Min. Amt: $0.00 | Max. Amount:
         
[*]
         
Minimum Guaranteed: N
         
Product/Service Code: 7640
         
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                     
Period of Performance: 09/01/2010 to 10/04/2011
                     
Change Item 0005 to read as follows (amount shown is the obligated amount) :
                   
0005
Commercial Satellite Imagery - Physical Media Delivery.
     
0.00
 
Award Type: Time-and-materials
         
CLIN VALUE[*]
         
Incrementally Funded Amount: $0.00
         
Product/Service Code: 7640
         
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
         
 
         
Accounting Info:
         
TBD
         
Continued . . .
                   

NSN 7540-01-152-8067
 
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

  CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      7     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
AMOUNT
(A)
(B)
(C)
(D)
(E)
(F)
 
Funded: $0.00
         
Period of Performance: 09/01/2010 to 10/04/2011
                     
Change Item 0006 to read as follows (amount shown is the obligated amount):
                   
   0006
Commercial Satellite Imagery - System Engineering Services Support.
     
0.00
 
Award Type: Time-and-materials
         
CLIN VALUE[*]
         
Incrementally Funded Amount: $0.00
         
Product/Service Code: 7640
         
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBSS
                     
Accounting Info:
         
TBD
         
Funded: $0.00
         
Period of Performance: 09/01/2010 to 10/04/2011
                     
Change Item 0101 to read as follows (amount shown is the obligated amount) :
                   
   0101
Commercial Satellite Imagery - Service Level
     
0.00
 
Agreement For Pixel & Imagery
         
Acquisition/Operations (Baseline Collection Capacity).
         
Amount: $135,864,117.00 (Option Line Item)
         
10/31/2011
         
Product/Service Code: 7640
         
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                     
Change Item 0104 to read as follows (amount shown is the obligated amount):
                   
   0104
Commercial Satellite Imagery - Value-Added
     
0.00
 
Products and Services.
         
Award Type: Indefinite-quantity
         
Min. Qty: N/A| Max. Quantity: N/A
         
Min. Amt:                     $0.00 | Max. Amount:
         
[*]
         
Minimum Guaranteed: N
         
Amount: [*] (Option Line Item)
         
10/31/2011
         
Product/Service Code: 7640
         
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                     
Change Item 0105 to read as follows (amount shown Continued . . .
                   

NSN 7540-01-152-8067
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

  CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
   PAGE   OF
  HM021010C0003/P00009
      8     8
NAME OF OFFEROR OR CONTRACTOR
GEOEYE IMAGERY COLLECTION SYSTEMS INC

ITEM NO.
 
SUPPLIES/SERVICES
QUANTITY
UNIT
UNIT PRICE
   
AMOUNT
(A)
 
(B)
(C)
(D)
(E)
   
(F)
   
is the obligated amount) :
                             
     0105
 
Commercial Satellite Imagery - Physical Media Delivery.
         
0.00
   
Award Type: Time-and-materials
               
Amount: [*] (Option Line Item)
               
10/31/2011
               
Product/Service Code:     7640
               
Product/ Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                 
Change Item 0106 to read as follows (amount shown is the obligated amount) :
                             
     0106
 
Commercial Satellite Imagery - System Engineering Services Support.
         
0.00
   
Award Type: Time-and-materials
               
Amount: [*] (Option Line Item)
               
10/31/2011
               
Product/ Service Code:     7640
               
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                                   
G-l Accounting and Appropriation Data
                                   
ACRN
Accounting and Appropriation Data
         
Amount
                       
AF
9710100.4802 8A1 85CR P533XX SU8888
        $
9,979,000.00
     
594C0 35102B 880300
                 
(NSU8G21146AS01)
                 
(NSU8G20333AS02)
                 
(NSU8G21054AS01)
                 
(NSU8G21200AS02)
                                   
AG
9710100.4802 8A1 85CR UC02IQ SU8888
        $
1,673,883.00
     
594C0 34345B 880300
                 
(NSU8G21125AS01)
                 
(NSU8G21125AS01/000001)
                 
(NSU8G21200AS02)
                                   
AK
9710100.4802 8A1 85CR P533XX SU8888
        $
2,483,000.00
     
594C0 33786B 880300
                 
(NSU8G21145AS02)
                 
(NSU8G21200AS02)
                                     
Total:
        $
14,135,883.00
                                                                               
                                       

NSN 7540-01-152-8067
OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

 HM0210-10-C-0003-P00009

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
specified. Ordering will be accomplished in accordance with Special Contract
Requirement H.7, Ordering Procedures, Delivery or performance shall be made only
as authorized by orders issued in accordance with the Statement of Work. The
Contractor shall furnish to the Government, when and if ordered, the supplies or
services specified herein up to and including the amount designated as the
“maximum.” The Government has no minimum order obligations. Except for the
limitations in the value specified as the maximum amount, there is no limit on
the number of orders that may be issued. The Government may issue orders
requiring delivery to multiple destinations or performance at multiple
locations, (Funding obligations for this CLIN may occur via Standard Form 30s,
Department of Defense (DD) Form 1155s, or other forms as determined at the time
of award of the specific value-added requirement.)

   
B.5
(U) CLIN 0005: COMMERCIAL SATELLITE IMAGERY - PHYSICAL MEDIA DELIVERY

 
(U) The scope of effort for this CLIN is defined in Contract Attachment 1,
EnhancedView Imagery Acquisition Statement of Work. This CLIN has a ceiling
value of [*]. The sum of all items provided herein and invoiced for shall not
exceed [*].
 
(U) Minimum Amount: $0.00
(U) Maximum Amount: [*]
 
(U) CLIN 0005 is an indefinite-quantity ordering CLIN for the supplies or
services and prices specified in the Statement of Work to support the storage
and dissemination of imagery and image products on media, and is effective for
the entire period of performance. Delivery or performance shall be made only as
authorized by the Contracting Officer, the Contracting Officer’s Representative,
or other government official as designated by the Contracting Officer. The
Contractor shall furnish to the Government, when and if ordered, the supplies
specified in CLIN 0005 up to and including the amount designated as the
“maximum.” The Government has no minimum order obligations.

   
B.6
(U) CLIN 0006: COMMERCIAL SATELLITE IMAGERY - SYSTEM ENGINEERING SERVICES
SUPPORT

 
(U) The scope of effort for this CLIN is defined in Contract Attachment 1,
EnhancedView Imagery Acquisition Statement of Work. This CLIN has a ceiling
value of [*]. The sum of all effort provided herein and invoiced for shall not
exceed [*]. CLIN 0006 is a time and material (T&M) CLIN for System Engineering
Services. T&M support shall be provided as directed by the Contracting Officer.
 
(U) CLIN 0006 will be incrementally funded in accordance with NGA budget and
policy provisions. The Government’s and the Contractor’s continuing obligations
under this CLIN is contingent upon the availability of appropriated funds from
which payment for contract purposes can be made. No legal liability on the part
of the Government for any payment or on the part of the Contractor for any
performance under any task placed under this CLIN may arise until funds are made
available to the Contracting Officer for such tasks and until the Contractor
receives notice of such availability in writing by the Contracting Officer and
the Contracting Officer modifies the contract to expressly obligate the
additional funds.

   
B.7
(U) TOTAL CONTRACT PRICE/TOTAL CONTRACT FUNDING




       
This Table is UNCLASSIFIED
   
CLIN
   
Maximum Total Price
   
Obligated Amount
   
Unfunded Amount
   
CLIN Series 0000
                           
0001
   
$
164,135,883.00
   
$
164,135,883.00
   
$
0.00
   
0002
   
 
[*]
   
 
[*]
   
 
[*]
   
0003
   
$
0.00
   
$
0.00
   
$
0.00
   
0004
   
 
[*]
   
$
0.00
   
 
[*]
   
0005
   
 
[*]
   
$
0.00
   
 
[*]
   
0006
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Base Contract Year 1
   
 
[*]
   
 
[*]
   
 
[*]
   
CLIN Series 0100
                         

 
Contract Page 21 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.



 HM0210-10-C-0003-P00009

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 

       
This Table is UNCLASSIFIED
   
CLIN
   
Maximum Total Price
   
Obligated Amount
   
Unfunded Amount
   
0101
   
$
135,864,117.00
   
$
0.00
   
$
135,864,117.00
   
0102
   
 
[*]
   
$
0.00
   
 
[*]
   
0103
   
$
0.00
   
$
0.00
   
$
0.00
   
0104
   
 
[*]
   
$
0.00
   
 
[*]
   
0105
   
 
[*]
   
$
0.00
   
 
[*]
   
0106
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Contract Year 2
   
 
[*]
   
$
0.00
   
 
[*]
   
CLIN Series 0200
                           
0201
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0202
   
 
[*]
   
$
0.00
   
 
[*]
   
0203
   
$
0.00
   
$
0.00
   
$
0.00
   
0204
   
 
[*]
   
$
0.00
   
 
[*]
   
0205
   
 
[*]
   
$
0.00
   
 
[*]
   
0206
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Contract Year 3
   
 
[*]
   
$
0.00
   
 
[*]
   
CLIN Series 0300
                           
0301
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0302
   
 
[*]
   
$
0.00
   
 
[*]
   
0303
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0304
   
 
[*]
   
$
0.00
   
 
[*]
   
0305
   
 
[*]
   
$
0.00
   
 
[*]
   
0306
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Contract Year 4
     
[*]
   
$
0.00
   
 
[*]
   
CLIN Series 0400
                           
0401
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0402
   
 
[*]
   
$
0.00
   
 
[*]
   
0403
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0404
   
 
[*]
   
$
0.00
   
 
[*]
   
0405
   
 
[*]
   
$
0.00
   
 
[*]
   
0406
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Contract Year 5
   
 
[*]
   
$
0.00
   
 
[*]
   
CLIN Series 0500
                           
0501
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0502
   
 
[*]
   
$
0.00
   
 
[*]
   
0503
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0504
   
 
[*]
   
$
0.00
   
 
[*]
   
0505
   
 
[*]
   
$
0.00
   
 
[*]
   
0506
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Contract Year 6
   
 
[*]
   
$
0.00
   
 
[*]
   
CLIN Series 0600
                           
0601
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0602
   
 
[*]
   
$
0.00
   
 
[*]
   
0603
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0604
   
 
[*]
   
$
0.00
   
 
[*]
   
0605
   
 
[*]
   
$
0.00
   
 
[*]
   
0606
   
 
[*]
   
$
0.00
   
 
[*]
   
Subtotal Contract Year 7
   
 
[*]
   
$
0.00
   
 
[*]
   
CLIN Series 0700
                           
0701
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0702
   
 
[*]
   
$
0.00
   
 
[*]
 

 
Contract Page 22 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 

 HM0210-10-C-0003-P00009

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 

       
This Table is UNCLASSIFIED
   
CLIN
   
Maximum Total Price
   
Obligated Amount
   
Unfunded Amount
   
0703
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0704
   
 
[*]
   
$
0.00
   
$
[*]
   
0705
   
 
[*]
   
$
0.00
   
$
[*]
   
0706
   
 
[*]
   
$
0.00
   
$
[*]
   
Subtotal Contract Year 8
   
 
[*]
   
$
0.00
   
$
[*]
   
CLIN Series 0800
                           
0801
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0802
   
 
[*]
   
$
0.00
   
$
[*]
   
0803
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0804
   
 
[*]
   
$
0.00
   
$
[*]
   
0805
   
 
[*]
   
$
0.00
   
$
[*]
   
0806
   
 
[*]
   
$
0.00
   
$
[*]
   
Subtotal Contract Year 9
   
 
[*]
   
$
0.00
   
$
[*]
   
CLIN Series 0900
                           
0901
   
$
159,000,000.00
   
$
0.00
   
$
159,000,000.00
   
0902
   
 
[*]
   
$
0.00
   
$
[*]
   
0903
   
$
187,600,000.00
   
$
0.00
   
$
187,600,000.00
   
0904
   
 
[*]
   
$
0.00
   
$
[*]
   
0905
   
 
[*]
   
$
0.00
   
$
[*]
   
0906
   
 
[*]
   
$
0.00
   
$
[*]
   
Subtotal Contract Year 10
   
 
[*]
   
$
0.00
   
$
[*]
                                 
Total Contract Value with Options
   
$
3,487,279,566.00
   
 
[*]
   
$
[*]
 



B.8
(U) CLIN DESCRIPTION

 
(U) In accordance with this contract, the Contractor shall furnish all
materials, labor, equipment and facilities, except as specified herein to be
furnished by the Government, and shall do all that which is necessary or
incidental to the satisfactory and timely performance of CLINs 0001 through 0006
(and Option CLINs if exercised) as stated above.

   
B.9
(U) CONTRACT TYPE

 
(U) This is a hybrid Firm Fixed Price and Time and Material contract
(predominately FFP), with base and option periods as specified in
Section/Paragraph F.5.

   
(U)
OPTION PERIODS
   
B.10
(U) OPTION CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701, 0801, AND 0901 –
COMMERCIAL SATELLITE IMAGERY - SERVICE LEVEL AGREEMENT FOR PIXEL & IMAGERY
ACQUISITION/OPERATIONS (BASELINE COLLECTION CAPACITY)

 
(U) The scope of this FFP CLIN for the acquisition and delivery of imagery and
associated imagery support data under a SLA from the Contractor’s satellite
constellation is defined in Contract Attachment 1, EnhancedView Imagery
Acquisition Statement of Work, and in accordance with Special Contract
Requirement H.24, Exercise of Options, and Special Contract Requirement H.27,
Operating & Ordering Procedures For The Service Level Agreement Under Option
CLIN Series 0x01 or Option CLIN Series 0x03. This effort is priced at the
amounts set forth below.

       
This Table is UNCLASSIFIED
 
Options: Contract Years 2 through 10
 
CLIN Series 0x01
Baseline Quantity
Firm Fixed Price
 
(sqnmi/day)
(12 Months)
 

 
Contract Page 23 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
HM0210-10-C-0003-P00009
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 
(U) SECTION F - Deliveries or Performance

   
F.1
(U) FAR 52.242-15 STOP-WORK ORDER. (AUG 1989)
   
F.2
(U) FAR 52.247-34 F.O.B. DESTINATION. (NOV 1991)



(U) The principal place of performance under this Contract shall be the
Contractor’s facility located at:

   
   21700 Atlantic Blvd., Dulles, Virginia 20166



F.3
(U) CONSIGNEE AND ADDRESS

 
[*]
 
F.4
(U) PERSONAL DELIVERY



(U) In the event any item under this Contract is personally delivered to the
Contracting Officer’s Representative or the Contracting Officer, the Contractor
shall obtain a signed receipt in duplicate from the Contracting Officer’s
Representative or Contracting Officer. One copy of the receipt shall be attached
to the Contractor’s invoice submitted for payment for such item(s). Failure to
do so may result in delayed payment.

   
F.5
(U) PERIOD OF PERFORMANCE



a. (U) This Contract commences upon execution. Specific CLIN periods of
performance, excluding CLIN Series 0l0x, are as shown below. For CLIN Series
010x the period of performance will run from option exercise through August 31,
2012.
 
(U) The period of performance of CLIN 0001 is from 0l September 2010 through
October 4, 2011. If and to the extent that any CLIN under Option CLIN Series
0x01 is exercised, the period of performance for each individual CLIN is through
12 Months After Previous Contract Period Ends (MAPCPE).
 
(U) The period of performance for CLIN 0002 is from contract award through
twenty-four (24) months, with the option periods RESERVED.

 
(U) CLIN 0003 is RESERVED. If and to the extent that any CLIN under Option CLIN
Series 0x03 is exercised, the period of performance for each individual CLIN is
through 12 MAPCPE, excluding the first option exercise under this CLIN Series.
For the first option exercised under Option CLIN Series 0x03, see Special
Contract Requirement H.24, Exercise of Option, paragraph d for the period of
performance.

 
(U) The ordering period for CLINs 0004, 0005 and 0006 is from contract award
through October 4, 2011. If and to the extent that any CLIN under Option CLIN
Series 0x04, 0x05 and 0x06 is exercised, the ordering period of performance for
each individual CLIN is through 12 MAPCPE.

 
(U) The table below graphically illustrates the base and option periods for all
CLINs.

 
Contract Page 30 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.


HM0210-10-C-0003-P00009
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 

This Table is UNCLASSIFIED  
Contract
Year
   
CLIN Series
0x01
   
CLIN Series
0x02
   
CLIN Series
0x03
   
CLIN Series
0x04
   
CLIN Series
0x05
   
CLIN Series
0x06
 
1 (Base Year)
   
Base
    Base    
RESERVED
   
Base
   
Base
   
Base
 
2
   
31-AUG-2011
       
RESERVED
   
31-AUG-2011
   
31-AUG-2011
   
31-AUG-2011
 
3
   
12 MAPCPE
       
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
4
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
5
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
6
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
7
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
8
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
9
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 
10
   
12 MAPCPE
   
RESERVED
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
   
12 MAPCPE
 



b. (U) Provisions of this Contract, which, by their express terms or by
necessary implication, apply for periods of time other than specified herein,
shall be given effect, notwithstanding this clause. In the event requirements
exceed the minimum contract amount requirements, the Government reserves the
right to compete the additional requirements.
 
F.6
(U) PLACE OF DELIVERY



a. (U) Primary Delivery: Origin. The articles to be furnished hereunder shall be
delivered upon placement into the NGA Product Archive located at the
Contractor’s site or as designated by the Contracting Officer at the time of
tasking in accordance with Attachment I, EnhancedView Imagery Acquisition
Statement of Work.
 
b. (U) Secondary Delivery: Destination. Finished products shall be transmitted
electronically (in accordance with Attachment I, EnhancedView Imagery
Acquisition Statement of Work) upon NGA request after placement into the NGA
Product Archive located at the Contractor’s site at no additional charge. If
requested, NGA may designate another media type for delivery at additional
expense.

   
F.7
(U) DATA DELIVERABLE



(U) The contractor shall provide data deliverables and reports in accordance
with Contract Attachment I, EnhancedView Imagery Acquisition Statement of Work.


Contract Page 31 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
HM0210-10-C-0003-P00009
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

   
G.5
(U) NGA: PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION CITATIONS
(SEP 2003)

 
(U) In accordance with DFARS 204,7107, the following instructions are provided
for payment of CLINs with multiple lines of accounting: FROM THE OLDEST LINES OF
ACCOUNTING FIRST.

   
G.6   
(U) ACCOUNTING AND APPROPRIATION DATA

 

           
This Table is UNCLASSIFIED
 
Action
CLIN
ACRN
Fund Cite
   
Obligated
Funding
   
Cumulative
Total
 
Award
0001
AA
9700100.4802 8A0 85CR OZ33XX SU8888 594C0 34345B 880300
   
 
13,875,000.00
   
$
38,875,000.00
 
0002
AB
9700400.4802 8E0 85CR SK17XX AB8888 588ST 34345B 880300
   
 
25,000,000.00
         
Total
   
 
38,875,000.00
     
P00001
0001
AC
9710100.4812 8A1 85CR UC33XX SU8888 594C0 34345B 880300
   
 
[*]
   
 
[*]
 
0001
AD
9710100.4812 8A1 85CR P533XX SU8888 594C0 35102B 880300
   
 
[*]
     
0002
AB
9700400.4802 8E0 85CR SK17XX AB8888 588ST 34345B 880300
   
 
[*]
         
Total
   
 
[*]
     
P00002
0001
AE
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B 880300
   
 
[*]
   
 
[*]
     
Total
   
 
[*]
     
P00003
0001
AE
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B 880300
   
 
[*]
   
 
[*]
     
Total
   
 
[*]
     
P00004
0001
AE
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B 880300
   
 
[*]
   
 
[*]
 
0001
AF
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B 880300
   
 
[*]
         
Total
   
 
[*]
     
P00005
0001
AF
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B 880300
   
 
[*]
   
 
[*]
     
Total
   
 
[*]
     
P00006
0001
AE
9710100.4802 8A1 85CR UC33XX SU8888 594C0 34345B 880300
   
 
[*]
   
 
[*]
 
0001
AG
9710100.4802 8A1 85CR UC02IQ SU8888 594C0 34345B 880300
   
 
[*]
     
0001
AH
9710100.4802 8A1 85CR UC02EF SU8888 594C0 34345B 880300
   
 
[*]
         
Total
   
 
[*]
     
P00007
0001
AG
9710100.4802 8A1 85CR UC021Q SU8888 594C0 34345B 880300
   
 
[*]
   
 
[*]
 
0001
AJ
9710100.4802 8A1 85CR UC02AP SU8888 594C0 34345B 880300
   
 
[*]
     
0001
AK
9710100.4802 8A1 85CR P533XX SU8888 594C0 33786B 880300
   
 
[*]
         
Total
   
 
[*]
     
P00008
0001
AF
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B 880300
   
 
[*]
   
 
[*]
 
0002
AL
9710400.4802 8E1 85ME CM17SE ASX888 58810 34345B 880300
   
 
[*]
         
Total
   
 
[*]
     
P00009
0001
AF
9710100.4802 8A1 85CR P533XX SU8888 594C0 35102B 880300
   
 
[*]
   
 
[*]
 
0001
AG
9710100.4802 8A1 85CR UC02IQ SU8888 594C0 34345B 880300
   
 
[*]
     
0001
AK
9710100.4802 8A1 85CR P533XX SU8888 594C0 33786B 880300
   
 
[*]
         
Total
   
 
[*]
                                                                               
                                                                               
 

 
Contract Page 34 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
HM0210-10-C-0003-P00009
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
2. (U) All license rights for use of the unprocessed sensor data and
requirements-compliant processed imagery, imagery services, imagery-derived
products and imagery support data provided to the U.S. Government purchased
under this NGA contract are in perpetuity.
3. (U) Licensed users may generate an unlimited number of hardcopies and
softcopies of the unprocessed sensor data and requirements-compliant processed
imagery, imagery services, imagery-derived products and imagery support data for
their use.
4. (i) (U) Licensed users may generate any derived product from the licensed
unprocessed sensor data; and requirements-compliant processed imagery, imagery
services, imagery-derived products and imagery support data.
(ii) (U) Unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery-derived products and imagery support data licensed
under this NGA contract have no restrictions on use and distribution, but shall
contain the copyright markings.
 
b. (U) Licensed Users
1. (U) The imagery may be used by the U.S. Government (including, all branches,
departments, agencies, and offices).
2. (U) The U.S. Government may provide the imagery to the following
organizations:
State Governments
Local Governments
Foreign Governments and inter-governmental organizations
Non-Governmental Organization’s (NGO) and other non-profit organizations
3. (U) In consideration for the flexibility afforded to the U.S. Government by
allowing unprocessed sensor data and requirements-compliant processed imagery,
imagery services, imagery-derived products and imagery support data to be
shared, the United States Government shall use its reasonable best efforts to
minimize the effects on commercial sales. Acquisition and dissemination of
imagery and imagery products collected within the United States shall be
restricted in accordance with law and regulation.

   
H.24
(U) EXERCISE OF OPTIONS

 
a. (U) The Government has the unilateral right to exercise any option under this
contract by a contract modification signed by the Contracting Officer. The
Government may exercise from time to time, either in whole or in part, some or
all the option CLINs. An option will be exercised by issuance of a modification
prior to the end of the current contract period, except for Option 1 Contract
Year 2, which will be exercised by issuance of a modification not later than
October 31, 2011. The Government will provide written notice 30 days prior to
its intent to exercise any option.
 
b. (U) If exercised, Option CLINs 0101, 0201, 0301, 0401, 0501, 0601, 0701,
0801, and 0901, SLA for Pixel & Imagery Acquisition/Operations (Baseline
Collection Capacity) will be exercised not later than the last day of the base
period or not later than the last day of the subsequent option period, except as
noted in paragraph a above for Option 1, as appropriate. The Government may
exercise the Options under these CLINs only if the preceding Option CLIN was
exercised.
 
c. (U) CLIN 0002: In the event that the Government establishes CLIN 0002 as an
Option, the Government may unilaterally exercise CLIN 0002 at the pricing shown
in Section B, Supplies or Services/Prices, within 12 Months from award of the
contract.
 
d. (U) If exercised, Option CLINs 0303, 0403, 0503, 0603, 0703, 0803, and 0903,
SLA for Pixel & Imagery Acquisition / Operations (Augmented Collection Capacity)
will be exercised not later than the last day of the base period or subsequent
option period, as appropriate. The Government may exercise the Options under
these CLINs only if the preceding Option CLIN was exercised; HOWEVER, the first
Option exercised under CLIN Series 0x03 is dependent on successful completion of
Milestone #19 of the companion OTFPP Agreement No. HM0210-10-9-0001 to this
contract. Accordingly, if Milestone #19 does not occur until the Option CLIN
0403 time frame, Option CLIN 0403 will be deemed the first Option period for
purposes of this paragraph and contract.
 
e. (U) If exercised, Option CLINs 0104, 0204, 0304, 0404, 0504, 0604, 0704,
0804, and 0904 Value-Added Products and Services will be exercised not later
than the last day of the base period or not later than the last day of the
subsequent option period, except as noted in paragraph a above for Option 1, as
appropriate. The Government may exercise the Options under these CLINs only if
the preceding Option CLIN was exercised.
 
Contract Page 46 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
HM0210-10-C-0003-P00009
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
f. (U) If exercised, Option CLINs 0105, 0205, 0305, 0405, 0505, 0605, 0705,
0805, and 0905 Physical Media Delivery will be exercised not later than the last
day of the base period or not later than the last day of the subsequent option
period, except as noted in paragraph a above for Option 1, as appropriate. The
Government may exercise the Options under these CLINs only if the preceding
Option CLIN was exercised.
 
g. (U) If exercised, Option CLINs 0106, 0206, 0306, 0406, 0506, 0606, 0706,
0806, and 0906 System Engineering Services Support will be exercised not later
than the last day of the base period or not later than the last day of the
subsequent option period, except as noted in paragraph a above for Option 1, as
appropriate. The Government may exercise the Options under these CLINs only if
the preceding Option CLIN was exercised.

   
H.25
(U) PERMANENT WITHHOLD

 
(U) Under Option CLIN Series 0x03, the Government has the unilateral right to
designate either a portion of (in no smaller increments than monthly), or the
entire option period (12 months), one hundred (100%) percent “Permanent
Withhold.” This declaration may occur at the time of an Option Series 0x03
exercise or at any time during the Option period.
 
(U) In the event the Government exercises an Option and subsequently declares
the augmentation capacity as “Permanent Withhold,” either on a monthly basis or
for the entire 12 month period of performance, in lieu of the price set forth
elsewhere in this contract for that Option, the Contractor and the Government
shall negotiate an equitable adjustment to the Option price for effected period
based on the duration of the ‘‘Permanent Withhold” declaration. In no event
shall the equitable adjustment be greater than fifty (50%) percent of the price
shown in Section B, Supplies or Services/Prices, for the declared “Permanent
Withhold” duration period.

   
H.26
(U) SPECIAL TERMS AND CONDITIONS IN THE EVENT OF TERMINATION FOR CONVENIENCE
AND/OR CANCELLATION OF OTHER TRANSACTION FOR PROTOTYPE PROJECT (OTFPP) AGREEMENT
AND SUBSEQUENT IMPACTS TO OPTION CLIN SERIES 0x03

 
a. (U) In the event the Government terminates for its convenience, cancels,
and/or does not fully fund Item 0001, EnhancedView Imagery Acquisition
Augmentation Capacity Prototype Asset, of the companion OTFPP Agreement No.
HM0210-10-9-0001 to this contract, and the Contractor proceeds with development
of an augmented collection capacity that becomes available within the term of
this contract (including option periods), the augmented collection capacity
source asset shall become a component of the Contractor’s satellite
constellation under this contract.
 
b. (U) In lieu of the capacities set forth elsewhere in this contract that are
based on the completion and full funding of OTFPP Item 0001, the Contractor
shall provide augmented constellation capacity and deliver imagery and
associated imagery support data in quantities based on the percentage of the
Government funding provided. The Contractor and the Government shall negotiate
an equitable adjustment to the pricing shown in Section B, Supplies or
Services/Prices, for any option performance period affected herein.
 
c. (U) The provisions of this clause with respect to termination shall in no way
be deemed to limit the rights of the Government under the Termination for the
Government’s Convenience clause or the Termination for Cause clause of this
Contract.

   
H.27
(U) OPERATING & ORDERING PROCEDURES FOR THE SERVICE LEVEL AGREEMENT UNDER OPTION
CLIN SERIES 0x01 AND OPTION CLIN SERIES 0x03

 
a. (U) In the event the Government exercises any of the Options under Option
CLIN Series 0x01 and Option CLIN Series 0x03, the periods of performance for the
following Option CLIN combinations will be effective concurrently:
 
This Table is UNCLASSIFIED
Contract Years 4 through 10 Combination
CLINs 0x01
Baseline Collection Capacity
CLINs 0x03
Augmented Imagery Collection Capacity
CLIN 0001 (Contract Year 1)
N/A

 
Contract Page 47 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT OF CERTAIN DESIGNATED PORTIONS OF THIS EXHIBIT HAS BEEN
REQUESTED BY GEOEYE, INC. SUCH CONFIDENTIAL PORTIONS HAVE BEEN OMITTED, AS
INDICATED BY A [*] IN THE TEXT, AND SUBMITTED TO THE COMMISSION.
 
HM0210-10-C-0003-P00009
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
(U) SECTION J - List of Documents Exhibits and Other Attachments
 

J.1 (U) LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS

   
This Table is UNCLASSIFIED
Attachment
Description
Date
1
EnhancedView Imagery Acquisition Statement of Work (SOW) (CLASSIFIED)
July 14, 2010
2
DD Form 254. Contract Security Classification Specification, Revision 1
April 15, 2011
3
Government Furnished Property List (to be determined based on Offeror’s
proposal)
June 25, 2010
4
Small Business Subcontracting Plan (to be provided by Offeror)
June 25, 20l0
5
List of Data Delivered with Government Purpose Rights (to be provided by
Offeror)
March 1, 2010
6
List of Data with Limited Rights (to be provided by Offeror)
March 1, 2010
7
Nondisclosure Agreement
       

 
Contract Page 63 of 63
UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1
 
[*] – Confidential treatment requested by GeoEye, Inc.
 
 

--------------------------------------------------------------------------------